DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 12 November 2020, claims 1-2, 6-14, and 16-20 are presently pending in the application, of which, claims 1, 14, 18, and 19 are presented in independent form. The Examiner acknowledges amended claims 1, 14, and 18-20 and cancelled claims 3-5 and 15. No claims were newly added.

Response to Remarks/Arguments
All objections and/or rejections are withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1, 2, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Useinski, Benjamin, et al (U.S. 2018/0348861 and known hereinafter as Useinski) in view of Aimone, Christopher et al (U.S. 2014/0347265 and known hereinafter as Aimone)(newly presented).

As per claim 1, Useinski teaches a computer-implemented method, the method comprising steps of: 
estimating a cognitive state of a user based at least in part on analyzing one or more sets of biometric data pertaining to the user (e.g. Useinski, see paragraph [0045], which discloses the eyes and accommodating states (e.g. cognitive state) bring into focus objects at different distances along the z-axis.), wherein the set of biometric data comprise (i) eye gaze data derived from one or more cameras focused on a user (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).), (ii) brain signal data (e.g. Useinski, see paragraph [0064], which discloses using brain signal to determine light extracting optical elements.), and (iii) body movement data (e.g. ; 
dynamically compiling multi-modal content for the user based at least in part on (i) the estimated cognitive state of the user, (ii) one or more user parameters, and (iii) content availability information (e.g. Useinski, see paragraphs [0045-0047], which discloses 3D imagery may be simulated by providing different presentations of an image for each of the eyes and also by providing different presentations of the image corresponding to each of the depth planes, where Useinski, see further paragraphs [0052-0055], which discloses waveguides that are used to providing different presentations of the image through eye/brain interpretation, one or more configurations (e.g. parameters), and elements (e.g. content information).); and 
outputting the compiled content to the user via one or more devices (e.g. Useinski, see paragraphs [0059-0062], which discloses an outward-facing imaging system that images a portion of the world using a digital camera. See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.); 
wherein the steps are carried out by at least one computing device (See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.). 
Useinski does not explicitly discloses (ii) brain signal data derived from electroencephalography brainwave data, and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user
Aimone is directed to (ii) brain signal data derived from electroencephalography brainwave data (e.g. Aimone, see paragraphs [0057-0059], which discloses brain signal data is generated by the wearing computing device using sensors to detect brainwave activity.), and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user (e.g. Aimone, see paragraphs [0067-.
Useinski is directed to eye tracking calibration techniques. Aimone is directed to wearable computing device comprising at least one bio-signal measuring sensor. Both are analogous art because they are directed to biometric data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Useinski with the teachings of Aimone to include the claimed feature with the motivation to improve biometric data.

As per claim 2, Useinski teaches the computer-implemented method of claim 1, wherein said estimating the cognitive state of the user comprises determining (i) an imagination index attributed to the user and (ii) a perception index attributed to the user (e.g. Useinski, see paragraphs [0045-0047], which discloses 3D imagery may be simulated by providing different presentations of an image for each of the eyes and also by providing different presentations of the image corresponding to each of the depth planes, where Useinski, see further paragraphs [0052-0055], which discloses waveguides that are used to providing different presentations of the image through eye/brain interpretation, one or more configurations (e.g. parameters), and elements (e.g. content information).).

As per claim 6, Useinski teaches the computer-implemented method of claim 1, wherein the one or more user parameters comprises user engagement information (e.g. Useinski, see paragraph [0078], which discloses MR environment that may be configured to receive input from various sensors, where such sensors are used to obtain engagement information, such as gestures, totems, eye tracking, etc.). 

Useinski teaches the computer-implemented method of claim 1, wherein the one or more user parameters comprises one or more user models (e.g. Useinski, see paragraph [0082], which discloses the base model may be used as a starting point to generate additional models specific to a data type.). 

As per claim 8, Useinski teaches the computer-implemented method of claim 1, wherein the one or more user parameters comprises user pedagogy information (e.g. Useinski, see paragraph [0083], which discloses based on the information and collection of points in the map database, object recognizers may recognize objects and supplemental objects with semantic information to give life to the object). 

As per claim 9, Useinski teaches the computer-implemented method of claim 1, wherein the multi-modal content comprises text content (e.g. Useinski, see paragraph [0090], which discloses text data, audio data, visual data, sensory data, etc.). 

As per claim 10, Useinski teaches the computer-implemented method of claim 1, wherein the multi-modal content comprises audio content (e.g. Useinski, see paragraph [0090], which discloses text data, audio data, visual data, sensory data, etc.). 

As per claim 11, Useinski teaches the computer-implemented method of claim 1, wherein the multi-modal content comprises video content (e.g. Useinski, see paragraph [0090], which discloses text data, audio data, visual data, sensory data, etc.). 

Useinski teaches the computer-implemented method of claim 1, wherein the multi-modal content comprises augmented reality content (e.g. Useinski, see paragraph [0034], which discloses a wearable system that is also referred to as an augmented reality system that includes virtual images (e.g. AR content).). 

As per claim 13, Useinski teaches the computer-implemented method of claim 1, wherein the multi-modal content comprises virtual reality content (e.g. Useinski, see paragraph [0034], which discloses a wearable system that is also referred to as an augmented reality system that includes virtual images (e.g. VR content).). 

As per claim 14, Useinski teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
estimating a cognitive state of a user based at least in part on analyzing one or more sets of biometric data pertaining to the user (e.g. Useinski, see paragraph [0045], which discloses the eyes and accommodating states (e.g. cognitive state) bring into focus objects at different distances along the z-axis.), wherein the set of biometric data comprise (i) eye gaze data derived from one or more cameras focused on a user (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).), (ii) brain signal data (e.g. Useinski, see paragraph [0064], which discloses using brain signal to determine light extracting optical elements.), and (iii) body movement data (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data ; 
dynamically compiling multi-modal content for the user based at least in part on (i) the estimated cognitive state of the user, (ii) one or more user parameters, and (iii) content availability information (e.g. Useinski, see paragraphs [0045-0047], which discloses 3D imagery may be simulated by providing different presentations of an image for each of the eyes and also by providing different presentations of the image corresponding to each of the depth planes, where Useinski, see further paragraphs [0052-0055], which discloses waveguides that are used to providing different presentations of the image through eye/brain interpretation, one or more configurations (e.g. parameters), and elements (e.g. content information).); and 
outputting the compiled content to the user via one or more devices (e.g. Useinski, see paragraphs [0059-0062], which discloses an outward-facing imaging system that images a portion of the world using a digital camera. See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.); 
wherein the steps are carried out by at least one computing device (See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.). 
Useinski does not explicitly discloses (ii) brain signal data derived from electroencephalography brainwave data, and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user
Aimone is directed to (ii) brain signal data derived from electroencephalography brainwave data (e.g. Aimone, see paragraphs [0057-0059], which discloses brain signal data is generated by the wearing computing device using sensors to detect brainwave activity.), and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user (e.g. Aimone, see paragraphs [0067-.
Useinski is directed to eye tracking calibration techniques. Aimone is directed to wearable computing device comprising at least one bio-signal measuring sensor. Both are analogous art because they are directed to biometric data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Useinski with the teachings of Aimone to include the claimed feature with the motivation to improve biometric data.

As per claim 16, Useinski teaches the computer program product of claim 14, wherein the one or more user parameters comprises at least one of (i) user engagement information, (ii) one or more user models, and (iii) user pedagogy information (e.g. Useinski, see paragraph [0082], which discloses the base model may be used as a starting point to generate additional models specific to a data type.). 

As per claim 17, Useinski teaches the computer program product of claim 14, wherein the multi-modal content comprises at least one of (i) text content, (ii) audio content, (iii) video content, (iv) augmented reality content, and (v) virtual reality content (e.g. Useinski, see paragraph [0034], which discloses a wearable system that is also referred to as an augmented reality system that includes virtual images (e.g. VR content).). 

As per claim 18, Useinski teaches a system comprising: 
a memory (Useinski, see paragraph [0042], which discloses memory); and 
at least one processor operably coupled to the memory and configured for (Useinski, see paragraph [0042], which discloses memory coupled to a processor):
estimating a cognitive state of a user based at least in part on analyzing one or more sets of biometric data pertaining to the user (e.g. Useinski, see paragraph [0045], which discloses the eyes and accommodating states (e.g. cognitive state) bring into focus objects at different distances along the z-axis.), wherein the set of biometric data comprise (i) eye gaze data derived from one or more cameras focused on a user (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).), (ii) brain signal data (e.g. Useinski, see paragraph [0064], which discloses using brain signal to determine light extracting optical elements.), and (iii) body movement data (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).); 
dynamically compiling multi-modal content for the user based at least in part on (i) the estimated cognitive state of the user, (ii) one or more user parameters, and (iii) content availability information (e.g. Useinski, see paragraphs [0045-0047], which discloses 3D imagery may be simulated by providing different presentations of an image for each of the eyes and also by providing different presentations of the image corresponding to each of the depth planes, where Useinski, see further paragraphs [0052-0055], which discloses waveguides that are used to providing different presentations of the image through eye/brain interpretation, one or more configurations (e.g. parameters), and elements (e.g. content information).); and 
outputting the compiled content to the user via one or more devices (e.g. Useinski, see paragraphs [0059-0062], which discloses an outward-facing imaging system that images a ; 
wherein the steps are carried out by at least one computing device (See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.). 
Useinski does not explicitly discloses (ii) brain signal data derived from electroencephalography brainwave data, and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user
Aimone is directed to (ii) brain signal data derived from electroencephalography brainwave data (e.g. Aimone, see paragraphs [0057-0059], which discloses brain signal data is generated by the wearing computing device using sensors to detect brainwave activity.), and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user (e.g. Aimone, see paragraphs [0067-0072], which discloses wearable computing device that includes an accelerator that knows what a person is looking at in combination with analysis and interpretation of their brainwaves.).
Useinski is directed to eye tracking calibration techniques. Aimone is directed to wearable computing device comprising at least one bio-signal measuring sensor. Both are analogous art because they are directed to biometric data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Useinski with the teachings of Aimone to include the claimed feature with the motivation to improve biometric data.

As per claim 19, Useinski teaches a computer-implemented method, the method comprising steps of: 
estimating a cognitive state of a user based at least in part on analyzing one or more sets of biometric data pertaining to the user (e.g. Useinski, see paragraph [0045], which discloses the eyes and accommodating states (e.g. cognitive state) bring into focus objects at different distances along the z-axis.), wherein the set of biometric data comprise (i) eye gaze data derived from one or more cameras focused on a user (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).), (ii) brain signal data (e.g. Useinski, see paragraph [0064], which discloses using brain signal to determine light extracting optical elements.), and (iii) body movement data (e.g. Useinski, see Figure 13A and paragraph [0030], which discloses virtual content can comprise data elements that may be interacted by the user through a variety of poses, such as eye gaze, head pose, or body pose (e.g. movement).); 
dynamically compiling multi-modal content for the user based at least in part on (i) the estimated cognitive state of the user, (ii) one or more user parameters, and (iii) content availability information (e.g. Useinski, see paragraphs [0045-0047], which discloses 3D imagery may be simulated by providing different presentations of an image for each of the eyes and also by providing different presentations of the image corresponding to each of the depth planes, where Useinski, see further paragraphs [0052-0055], which discloses waveguides that are used to providing different presentations of the image through eye/brain interpretation, one or more configurations (e.g. parameters), and elements (e.g. content information).); and 
outputting the compiled content to the user via one or more devices (e.g. Useinski, see paragraphs [0059-0062], which discloses an outward-facing imaging system that images a portion of the world using a digital camera. See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.); 
wherein the steps are carried out by at least one computing device (See further Figure 7, which discloses one or more user systems (e.g. devices) and a visual output display.). 
Useinski does not explicitly discloses (ii) brain signal data derived from electroencephalography brainwave data, and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user
Aimone is directed to (ii) brain signal data derived from electroencephalography brainwave data (e.g. Aimone, see paragraphs [0057-0059], which discloses brain signal data is generated by the wearing computing device using sensors to detect brainwave activity.), and (iii) body movement data derived from an accelerometer sensor-enabled smart wearable worn by the user (e.g. Aimone, see paragraphs [0067-0072], which discloses wearable computing device that includes an accelerator that knows what a person is looking at in combination with analysis and interpretation of their brainwaves.).
Useinski is directed to eye tracking calibration techniques. Aimone is directed to wearable computing device comprising at least one bio-signal measuring sensor. Both are analogous art because they are directed to biometric data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Useinski with the teachings of Aimone to include the claimed feature with the motivation to improve biometric data.

As per claim 20, Useinski teaches the computer-implemented method of claim 19, wherein: 
the one or more user parameters comprises at least one of (i) user engagement information, (ii) one or more user models, and (iii) user pedagogy information (e.g. Useinski, see paragraph [0082], which discloses the base model may be used as a starting point to generate additional models specific to a data type.); and 
the multi-modal content comprises at least one of (i) text content, (ii) audio content, (iii) video content, (iv) augmented reality content, and (v) virtual reality content (e.g. Useinski, see paragraph [0034], which discloses a wearable system that is also referred to as an augmented reality system that includes virtual images (e.g. VR content).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 10, 2021